
	
		II
		110th CONGRESS
		1st Session
		S. 2119
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2007
			Mr. Johnson (for
			 himself, Mr. Alexander,
			 Mr. Baucus, Mr.
			 Biden, Mr. Bingaman,
			 Mrs. Boxer, Mr.
			 Brown, Mr. Brownback,
			 Mr. Bunning, Mr. Chambliss, Mr.
			 Feingold, Mr. Hagel,
			 Mr. Harkin, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Kerry, Mr.
			 Lautenberg, Mr. Nelson of
			 Florida, Mr. Roberts,
			 Mr. Salazar, Ms. Snowe, Mr.
			 Specter, Mr. Thune,
			 Mr. Vitter, and Mr. Voinovich) introduced the following bill; which
			 was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to
		  mint coins in commemoration of veterans who became disabled for life while
		  serving in the Armed Forces of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 American Veterans Disabled for Life
			 Commemorative Coin Act.
		2.FindingsThe Congress finds as follows:
			(1)The Armed Forces
			 of the United States have answered the call and served with distinction around
			 the world—from hitting the beaches in World War II in the Pacific and Europe,
			 to the cold and difficult terrain in Korea, the steamy jungles of Vietnam, and
			 the desert sands of the Middle East.
			(2)All Americans
			 should commemorate those who come home having survived the ordeal of war, and
			 solemnly honor those who made the ultimate sacrifice in giving their lives for
			 their country.
			(3)All Americans
			 should honor the millions of living disabled veterans who carry the scars of
			 war every day, and who have made enormous personal sacrifices defending the
			 principles of our democracy.
			(4)In 2000, Congress
			 authorized the construction of the American Veterans Disabled for Life
			 Memorial.
			(5)The United States
			 should pay tribute to the Nation’s living disabled veterans by minting and
			 issuing a commemorative silver dollar coin.
			(6)The surcharge
			 proceeds from the sale of a commemorative coin would raise valuable funding for
			 the construction of the American Veterans Disabled for Life Memorial.
			3.Coin
			 specifications
			(a)$1 Silver
			 CoinsThe Secretary of the Treasury (hereafter in this Act
			 referred to as the Secretary) shall mint and issue not more than
			 350,000 $1 coins in commemoration of disabled American veterans, each of which
			 shall—
				(1)weigh 26.73
			 grams;
				(2)have a diameter of
			 1.500 inches; and
				(3)contain 90 percent
			 silver and 10 percent copper.
				(b)Legal
			 TenderThe coins minted under this Act shall be legal tender, as
			 provided in section
			 5103 of title 31, United States Code.
			(c)Numismatic
			 ItemsFor purposes of sections
			 5134
			 and 5136 of title 31, United States
			 Code, all coins minted under this Act shall be considered to be numismatic
			 items.
			4.Design of
			 coins
			(a)Design
			 Requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the design selected by the Disabled Veterans’ LIFE Memorial
			 Foundation for the American Veterans Disabled for Life Memorial.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2010; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary, after consultation with the Disabled Veterans’ LIFE Memorial
			 Foundation and the Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 CoinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 Facility
				(1)In
			 generalOnly 1 facility of the United States Mint may be used to
			 strike any particular quality of the coins minted under this Act.
				(2)Use of the
			 united states mint at west point, new yorkIt is the sense of the
			 Congress that the coins minted under this Act should be struck at the United
			 States Mint at West Point, New York, to the greatest extent possible.
				(c)Period for
			 IssuanceThe Secretary may issue coins under this Act only during
			 the calendar year beginning on January 1, 2010.
			6.Sale of
			 coins
			(a)Sale
			 PriceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7 with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 SalesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 Orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 GeneralAll sales of coins issued under this Act shall include a
			 surcharge of $10 per coin.
			(b)DistributionSubject
			 to section
			 5134(f) of title 31, United States Code, all surcharges
			 received by the Secretary from the sale of coins issued under this Act shall be
			 paid to the Disabled Veterans’ LIFE Memorial Foundation for the purpose of
			 establishing an endowment to support the construction of American Veterans’
			 Disabled for Life Memorial in Washington, D.C.
			(c)AuditsThe
			 Comptroller General of the United States shall have the right to examine such
			 books, records, documents, and other data of the Disabled Veterans’ LIFE
			 Memorial Foundation as may be related to the expenditures of amounts paid under
			 subsection (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 program issuance limitation under
			 section
			 5112(m)(1) of title 31, United States Code (as in effect on the
			 date of the enactment of this Act). The Secretary of the Treasury may issue
			 guidance to carry out this subsection.
			
